DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16, 33, 36 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “the TIM is to fully envelope the semiconductor die” (emphasis added), claim 12 recites “the TIM to fill a space” (emphasis added), claim 33 recites “the heat dissipation means to be in contact with exterior surfaces of the semiconductor die” (emphasis added) and claim 36 recites “the heat dissipation means to fill a space” (emphasis added). All the underlined portion above express future intent and not what is. For example, “the TIM is to fully envelope the semiconductor die” covers a situation where the TIM is for example in a reservoir that is part of the integrated circuit package, the reservoir having a conduit and mechanism such that the TIM can be dispensed from said reservoir to fully envelope the semiconductor die. Also, as an example, “the heat dissipation means to be in contact with exterior surfaces of the semiconductor die” covers a situation where the heat dissipation means is held somewhere (in a reservoir as described above for example) in the integrated circuit package and is later or can be dispensed to contact exterior surfaces of the semiconductor die. The same remarks apply to the other limitations quoted above. Applicants have not disclosed any of the scenarios described above and therefore cannot claim them with the scope of their claims. The Examiner has assumed what is instead of what is to be in every one of the limitations pointed out above.
Additionally, claim 11 recites “the TIM is to fully envelope the semiconductor die” (emphasis added). This is not descriptive of the invention because the TIM 108 does not extend under the entire bottom surface of die 102 to view TIM 108 as fully enveloping the die 102. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 6,967,403).

a.	Re claim 1, Chuang et al. disclose an integrated circuit (IC) package comprising: a substrate 42&422 (see figs. 4A-8 and related text; see remaining of disclosure for more details) including a ground plane layer 48 and a solder mask layer 422; a die 44&70 attached to the substrate, the solder mask layer separating (at least in part) the semiconductor die from the ground plane layer; and a thermal interface material (TIM) 50 (or 50&52) surrounding at least a portion of the semiconductor die, the TIM electrically coupled (via 46 and 482; it is noted that pad 46 is not properly labeled on figs. 7-8, so please look at fig. 6B for a correct labeling) to the ground plane layer. Chaung et al. do not appear to explicitly disclose the die 14 being a semiconductor die. But it would have been obvious to one skilled in the art before the effective filing date of the invention to have made die 14 with silicon in order to benefit from the extremely high integration capability and low cost of silicon (see MPEP 2144.I&II).

b.	Re claim 2, the solder mask layer includes an aperture (opening or aperture in 422 through which 50 or 50&46 extend) extending therethrough, the TIM electrically coupled to the ground plane layer via the aperture.

Claim(s) 12, 15, 16-19, 29, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 6,967,403) in view of Fitzgerald et al. (US 7,672,132).

a.	Re claim 12 and in view of the 112 1st rejection above, Chuang et al. disclose all the limitations of claim 1 as stated above including that the IC package as defined in claim 1, further includes a containment barrier 60 spaced apart from and surrounding the semiconductor die, except explicitly for the TIM filling a space between the containment barrier and the semiconductor die.

	However, Fitzgerald et al. disclose an IC package similar to the one of Chuang et al. wherein a TIM 150 fills a space between a heat spreader (or containment barrier) 130 and a semiconductor die 121 in order to enhance heat dissipation (see at least figs. 1-2 and related text; see remaining of disclosure for more details).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the TIM 50 of Chuang et al. (or used the TIM 150 of Fitzgerald et al. in lieu of TIM 50, noting that 50 and 150 are both solder materials) to fill the space between containment barrier 60 and die 44 (this would have implied modifying heat spreader 60 to be like heat spreader 130 of ‘132 as necessary, and omitting conductive paste 86 in fig. 8 of Chuang et al.; 50 can just be expanded to fill the space between 60 and 44 on fig. 7) in order to enhance heat dissipation from die 44 (the modification increases thermal contact area surface between 44 and the heat dissipation material filling the gap). 

b.	Re claim 15, element 60 serves as heat dissipation structure as well as electrically grounding structure and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided it made with copper in order to benefit from the high electrical and thermal conductivity of copper. The modification would have resulted in the containment barrier being a metal package stiffener.

c.	Re claim 16, the containment barrier is an integrated heat spreader (HS) (explicit in view of description of 60).

d.	Re claim 17, Chuang et al disclose an integrated circuit (IC) package comprising: a solder mask layer 422 having opposing first (top) and second (bottom) surfaces (see figs. 4A-8 and related text; see remaining of disclosure for more details); a semiconductor die 44&70 (see claim 1 rejection above as to why it would have been obvious to skilled in the art to have provided 44&70 as a silicon die) adjacent the first surface; a ground plane layer 48 adjacent the second surface; and a TIM 50 (or 50&52) in contact with the first surface of the solder mask layer, the TIM electrically coupled to the ground plane layer. But Chuang et al. do not appear to explicitly disclose the TIM being in contact with exterior surfaces of the semiconductor die. 

However, Fitzgerald et al. disclose an IC package similar to the one of Chuang et al. wherein a TIM 150 fills a space between a heat spreader 130 and a semiconductor die 121 and contact exterior surfaces of said semiconductor die in order to enhance heat dissipation (see at least figs. 1-2 and related text; see remaining of disclosure for more details).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the TIM 50 of Chuang et al. (or used the TIM 150 of Fitzgerald et al. in lieu of TIM 50, noting that 50 and 150 are both solder materials) to fill the space between containment barrier 60 and die 44 (this would have implied modifying heat spreader 60 to be like heat spreader 130 of ‘132 as necessary, and omitting conductive paste 86 in fig. 8 of Chuang et al.; 50 can just be expanded to fill the space between 60 and 44 on fig. 7) in order to enhance heat dissipation from die 44 (the modification increases thermal contact area surface between 44 and the heat dissipation material filling the gap). The modification would have resulted in the TIM contacting exterior surfaces of the semiconductor die.

e.	Re claim 18,  the solder mask layer includes an aperture (opening or aperture in 422 through which 50 or 50&46 extend) extending therethrough between the first and second surface, the TIM electrically coupled to the ground plane layer via the aperture.
f.	Re claim 19, the IC package as defined in claim 18, further includes a conductive material 46 (see fig. 6B for what 46 is) disposed in the aperture to electrically couple the TIM and the ground plane layer.

g.	Re claim 29, the  IC package as define in claim 17, further includes a containment barrier 60 spaced apart from and surrounding the semiconductor die, the TIM disposed between the containment barrier and the semiconductor die.

h.	Re claim 33 and in view of the 112 1st rejection above, Chuang et al. disclose an integrated circuit (IC) package comprising: a die 44&70 (see figs. 4A-8 and related text as well as remaining of disclosure for more details); a ground plane layer 48; a solder mask layer 422 disposed between the ground plane layer and the semiconductor die; and means 50 (or 50&52) for dissipating heat from the semiconductor die, the heat dissipating means electrically coupled to the ground plane layer. But Chuang et al. do not appear to explicitly disclose the die being a semiconductor die, and the heat dissipating means being in contact with exterior surfaces of the semiconductor die protruding away from the solder mask layer.

However, Fitzgerald et al. disclose an IC package similar to the one of Chuang et al. wherein a TIM 150 fills a space between a heat spreader 130 and a semiconductor die 121 and contact exterior surfaces of said semiconductor die in order to enhance heat dissipation (see at least figs. 1-2 and related text; see remaining of disclosure for more details).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the TIM 50 of Chuang et al. (or used the TIM 150 of Fitzgerald et al. in lieu of TIM 50, noting that 50 and 150 are both solder materials) to fill the space between containment barrier 60 and die 44 (this would have implied modifying heat spreader 60 to be like heat spreader 130 of ‘132 as necessary, and omitting conductive paste 86 in fig. 8 of Chuang et al.; 50 can just be expanded to fill the space between 60 and 44 on fig. 7) in order to enhance heat dissipation from die 44 (the modification increases thermal contact area surface between 44 and the heat dissipation material filling the gap). Further, it would have been obvious to one skilled in the art before the effective filing date of the invention to have made die 14 with silicon in order to benefit from the extremely high integration capability and low cost of silicon (see MPEP 2144.I&II). The modification would have resulted in die being a semiconductor die and the heat dissipating means being in contact with exterior surfaces (i.e. vertical side surfaces) of the semiconductor die protruding away from the solder mask layer.

i.	Re claim 36, the integrated circuit (IC) package as defined in claim 33, further includes means 60 for containing the heat dissipating means, the containing means spaced apart from and surrounding the semiconductor die, the heat dissipating means filling a space between the containing means and the semiconductor die.

Claim(s) 1-2, 9-12, 15-19, 24, 29, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 7,672,132) in view of Chuang et al. (US 6,967,403).

a.	Re claim 1, Fitzgerald et al. disclose an integrated circuit (IC) package comprising: a substrate 110 (see figs. 1-2 and related text; see remaining of disclosure for more details); a semiconductor die 121&122 attached to the substrate; and a thermal interface material (TIM) 150 surrounding at least a portion of the semiconductor die. But Fitzgerald et al. do not appear to explicitly disclose the substrate including a ground plane layer and a solder mask layer, the solder mask layer separating the semiconductor die from the ground plane layer, and the TIM electrically coupled to the ground plane layer.

	However, Chuang et al. disclose an IC package similar to the one of Fitzgerald et al. and comprising a substrate 42&422 including a ground plane layer 48, a solder mask layer 422 and a TIM 50 electrically connected to the ground plane layer in order to improve the electromagnetic interference (EMI) shielding effect of a heat spreader 60 (see figs. 4A-8 and related text; see also col. 5 ln. 10-20).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided substrate 110 to comprise a solder mask and ground plane layer, wherein the solder mask layer would cover the entire upper surface of substrate 110 to protect it, the solder mask comprising openings under portions 135&136 of heat spreader to allow TIM 150 to be electrically connected to the ground plane layer in order to improve the EMI shielding effect of heat spreader 130. The modification would have resulted in having the substrate including a ground plane layer and a solder mask layer, the solder mask layer separating (at least in part) the semiconductor die from the ground plane layer, and the TIM electrically coupled to the ground plane layer.

b.	Re claim 2, the solder mask layer (as per claim 1 rejection above) includes an aperture (openings mentioned in claim 1 rejection above) extending therethrough, the TIM electrically coupled to the ground plane layer via the aperture.

c.	Re claim 9, it would have been obvious to one skilled in the art to have provided the openings of the solder mask mentioned in claim 1 as an array of openings around the die via a non-inventive duplication of essential parts (see MPEP 2144.04.VI), and this in order to increase the electrical contact or connection points between the TIM 150 and the ground plane layer. The modification would have resulted in having IC package as defined in claim 2, wherein the solder mask layer includes multiple apertures arranged in an array distributed around the semiconductor die, the TIM electrically coupled to the ground plane layer through the multiple apertures.

d.	Re claim 10, it is the Examiner position that providing the apertures in a configuration comprising a first array in a ring surround a second array closer to the die does not require any inventive step and is merely a duplication of essential parts distributed in a known shape (see MPEP 2144.04.VI and 2144.04.IV), i.e. dual concentric rings, that is known for pads formed in grid arrays. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, via a non-inventive duplication of essential parts according to a known configuration of pads in grid array, the array being a first array, ones of the multiple apertures arranged in a second array different than the first array, the ones of the multiple apertures in the second array distributed to surround the semiconductor die, the first array closer to the semiconductor die than the second array.

e.	Re claim 11 and in view of the 112 1st rejection above, the TIM envelops lateral surfaces of the semiconductor die adjacent the substrate, the TIM electrically coupled to the ground plane layer to create a Faraday cage surrounding the semiconductor die.

f.	Re claim 12 and in view of the 112 1st rejection above, the IC package as defined in claim 1, further includes a containment barrier 130 spaced apart from and surrounding the semiconductor die, the TIM filling a space between the containment barrier and the semiconductor die.

g.	Re claim 15, the containment barrier is a metal package stiffener (col. 3 ln. 41-53, noting that 130 is implicitly a stiffener by being a rigid metal structure).

h.	Re claim 16, the containment barrier is an integrated heat spreader (HS).
i.	Re claim 17, Fitzgerald et al. disclose an integrated circuit (IC) package comprising: a semiconductor die 121&122 (see figs. 1-2 and related text); and a TIM 150 in contact with exterior surfaces of the semiconductor die. But Fitzgerald et al. do not appear to explicitly disclose a solder mask layer having opposing first and second surfaces; the semiconductor die adjacent the first surface; a ground plane layer adjacent the second surface, the TIM in contact with the first surface of the solder mask layer, and the TIM electrically coupled to the ground plane layer. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided substrate 110 to comprise a solder mask layer covering its entire top surface and a ground plane layer electrically coupled to the TIM 150 based on the same reasons invoked in claim 1 rejection above. The modification would have resulted in the IC package comprising a solder mask layer having opposing first (top) and second (bottom) surfaces; the semiconductor die adjacent the first surface; a ground plane layer adjacent the second surface, the TIM in contact with the first surface of the solder mask layer, and the TIM electrically coupled to the ground plane layer.

j.	Re claim 18, the solder mask layer includes an aperture (openings formed therein as mentioned in claim 1 rejection above) extending therethrough between the first and second surface, the TIM electrically coupled to the ground plane layer via the aperture.

k.	Re claim 19, the IC package as defined in claim 18, further includes a conductive material (which can be the portions of 150 extending in the openings; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed metal conductive vias in the openings in order to electrically connect TIM 150 to the ground plane layer) disposed in the aperture to electrically couple the TIM and the ground plane layer.

l.	Re claim 24, see claim 10 rejection above wherein the same rationale apply.

m.	Re claim 29, the IC package as define in claim 17, further includes a containment barrier 130 spaced apart from and surrounding the semiconductor die, the TIM disposed between the containment barrier and the semiconductor die.

n.	Re claim 33, Fitzgerald et al. disclose an integrated circuit (IC) package comprising: a semiconductor die 121&122 (see figs. 1-2 and related text as well as remaining of disclosure for more details); and means 150 for dissipating heat from the semiconductor die, the heat dissipating means being in contact with exterior surfaces of the semiconductor die. But Fitzgerald et al. do not appear to explicitly disclose the IC package comprising a ground plane layer; a solder mask layer disposed between the ground plane layer and the semiconductor die, the heat dissipating means electrically coupled to the ground plane layer. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided substrate 110 to comprise a solder mask layer covering its entire top surface and a ground plane layer electrically coupled to the TIM 150 based on the same reasons invoked in claim 1 rejection above. The modification would have resulted in the IC package comprising a ground plane layer; a solder mask layer disposed between the ground plane layer and the semiconductor die, the heat dissipating means being in contact with exterior surfaces of the semiconductor die protruding away from the solder mask layer, the heat dissipating means electrically coupled to the ground plane layer.

o.	Re claim 36, the integrated circuit (IC) package as defined in claim 33, further includes means 130 for containing the heat dissipating means, the containing means spaced apart from and surrounding the semiconductor die, the heat dissipating means to fill a space between the containing means and the semiconductor die.

Allowable Subject Matter
Claims 3-8, 25 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refai-Ahmed et al. (US 8,574,965), Terui (US 6,538,319), Beaumier et al. (US 2011/0292621) and Alcoe et al. (US 6,740,959) disclose IC package similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899